Case 3:18-cv-00097-GEC Document 11 Filed 11/16/18 Page 1 of 1 Pageid#: 36




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION                                 11/16/2018


                                             )
                                             )
 MICHAEL DONALDSON,                          )
                                             )
         Plaintiff,                          )
                                             )
                 v.                          )        Case No.: 3:18CV00097
                                             )
 TRAE FUELS, LLC., et al.                    )
                                             )
         Defendants.                         )
                                             )




                       ORDER GRANTING PRO HAC VICE ADMISSION


         Upon this 1ft~th day of November 2018, came the Defendants, by counsel, upon

consideration of the Motion for the Pro Hac Vice Admission ofLars H. Liebeler, Esquire, it is

hereby

         ORDERED and DECREED that said Motion is GRANTED and that Lars H. Liebeler,

Esquire, is admitted for the conduct of the above-captioned action.

         IT IS FURTHER ORDERED that Mr. Liebeler may appear at hearings and/or trial

without the presence of local counsel.




                                                 Senior United States District Judge
